People v Lovette (2020 NY Slip Op 06893)





People v Lovette


2020 NY Slip Op 06893


Decided on November 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


770 KA 18-01478

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRAYMOND LOVETTE, JR., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (BENJAMIN L. NELSON OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Monroe County Court (Christopher S. Ciaccio, J.), entered April 11, 2018. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Lovette ([appeal No. 1] — AD3d — [Nov. 20, 2020] [4th Dept 2020]).
Entered: November 20, 2020
Mark W. Bennett
Clerk of the Court